DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 2-6 is withdrawn in view of the newly discovered references: Kawaguchi et al (US Publication 2004/0017459), herein referred to as Kawaguchi; Higuchi et al (US Publication 2012/0113179), herein referred to as Higuchi; Yoshino et al (US Publication 20150035924) herein referred to as Yoshino; and Yoshinuma et al (US Publication 2012/0222530), herein referred to as Yoshinuma.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akatsu et al (US Publication 2009/0196673), herein referred to as Akatsu.
	Regarding Claim 16, Akatsu discloses a cutting device (see, e.g. fig. 5), comprising:
	a cutter carriage (31) including a cutter blade (32A, 32B) configured to cut a medium (i.e., roll paper P), and being provided movably in a moving direction intersecting a transport direction in which the medium is transported (paragraph 0031, lines 6-9);
	a transport mechanism (slanted guide member 27) being provided downstream of the cutter carriage in the transport direction, and being configured to transport the medium in the transport direction (the examiner notes the slanted guide member 27 is positioned at an angle so as to allow the medium (roll paper P) was has been call to freely fall away from the cutting device in a controlled manner (see figs. 1 and 2);
	a support unit (the section of guide portion 26 that is upstream from the “contact portion” as shown in annotated fig. 3 and “disposed opposite the recording head 17,” paragraph 0027, lines 3-4) being provided upstream of the cutter carriage (31) in the transport direction (see fig. 2), and configured to support the medium (paragraph 0036, lines 1-4);
	a cover (35) being provided in a switchable manner between a first state (figs. 4 and 6) and a second state (fig. 3), the first state being a state (paragraph 0037, lines 3-6) in which the cover is configured to support the medium by covering a passage (34) region for the cutter carriage (31) that is formed between a downstream end of the support unit (26) in the transport direction and the transport mechanism (slant guide member 27), the second state being a state (paragraph 0037, lines 6-8) in which the cover opens the passage region by retracting from a position in the first state; and	an abutting portion (annotated fig. 3; i.e., the element that can be seen tipping upward into the transport path just downstream of the annotated “rocking shaft” when the cover moves into the second state) being arranged in a gap formed between a downstream end of the cover in the transport direction (the examiner is interpreting the “cover” to be portion of the cover 35 that extends upstream from the “rocking shaft” annotated in fig. 3) and the transport mechanism (guiding member 27), and being configured to abut on the medium from below in a height direction intersecting the transport direction and the moving direction (annotated fig. 3).	a contact portion (annotated fig. 3) between the downstream end of the support unit (annotated fig. 3) and an upstream end of the cover (annotated fig. 3) in the transport direction, the contact portion being configured to contact the medium (roll paper P) from below in the height direction (paragraph 0036, lines 1-4).


    PNG
    media_image1.png
    535
    660
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 7-10, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu (US Publication 2009/0196673) in view of Higuchi et al (US Publication 2012/0113179), herein referred to as Higuchi.	Regarding Claim 1, Akatsu discloses a cutting device (see, e.g. fig. 5), comprising:
	a cutter carriage (31) including a cutter blade (32A, 32B) configured to cut a medium (i.e., roll paper P), and being provided movably in a moving direction intersecting a transport direction in which the medium is transported (paragraph 0031, lines 6-9);
	a transport mechanism (slanted guide member 27) being provided downstream of the cutter carriage in the transport direction, and being configured to transport the medium in the transport direction (the examiner notes the slanted guide member 27 is positioned at an angle so as to allow the medium was has been call to freely fall away from the cutting device in a controlled manner, as shown in figs. 1 and 2);
	a support unit (26) being provided upstream of the cutter carriage in the transport direction, and configured to support the medium;
	a cover (35) being provided in a switchable manner between a first state (figs. 4 and 6) and a second state (fig. 3), the first state being a state (paragraph 0037, lines 3-6) in which the cover is configured to support the medium by covering a passage (34) region for the cutter carriage (31) that is formed between a downstream end of the support unit (26) in the transport direction and the transport mechanism (slant guide member 27), the second state being a state (paragraph 0037, lines 6-8) in which the cover opens the passage region by retracting from a position in the first state; and	an abutting portion (annotated fig. 3; i.e., the element that can be seen tipping upward into the transport path just downstream of the annotated “rocking shaft” when the cover moves into the second state) being arranged in a gap formed between a downstream end of the cover in the transport direction (the examiner is interpreting the “cover” to be portion of the cover 35 that extends upstream from the “rocking shaft” annotated in fig. 3) and the transport mechanism (guiding member 27), and being configured to abut on the medium from below in a height direction intersecting the transport direction and the moving direction (annotated fig. 3).
	Akatsu fails to disclose the transport mechanism includes a transport roller pair. 	However, Higuchi teaches it is known in the art of cutting devices used in the field of printing and recording devices (fig. 1) to provide a transport mechanism that includes a plurality of transport roller pairs (21, 22, 24, 25, 26) configured to transport the medium along a horizontal path through the device, wherein one of the transport roller pairs (i.e., transport roller pair 24) of the transport mechanism is positioned downstream of a cutting unit (40) along the transport path which itself is downstream from a recording unit (30). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Akatsu with the teaching of Higuchi such that the transport mechanism is provided with a transport roller pair in order to positively grip and draw the cut portion of the medium being transported away from the cutting region for further processing along a horizontal transport direction if necessary, i.e., for printing on another side, taught by Higuchi in paragraph 0044. Moreover, the aforementioned modification would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the use of transport roller pairs is necessary in order to to move the medium through the device rather than relying on gravity to move the medium (e.g., after being cut) as with the orientation of the device disclosed by Akatsu. 	Regarding Claim 2, the modified cutting device of Akatsu substantially disclosed above includes the abutting device portion has an inclined surface inclined upward toward the transport mechanism positioned downstream of the abutting portion in the transport direction. As noted above in the rejection for claim 1, the modified cutting device of Akatsu is configured such that the transport direction of the medium is substantially horizontal and the transport mechanism includes the transport roller pair as taught by Higuchi. As such, the inclined surface of the abutting device is inclined upward toward at least the upper roller of the transport roller pair located downstream of the cover and abutting surface in order to positively draw the medium away from the cutting area after the medium has been cut.  
	Regarding Claim 4, the modified cutting device of Akatsu substantially disclosed above includes a contact portion (Akatsu, annotated fig. 3) between the downstream end of the support unit (Akatsu, annotated fig. 3) and an upstream end of the cover (Akatsu, annotated fig. 3) in the transport direction, the contact portion being configured to contact the medium (roll paper P) from below in the height direction (paragraph 0036, lines 1-4).
	Regarding Claim 7, the modified cutting device of Akatsu substantially disclosed above includes the cover is switched from the first state (figs. 4 and 6) to the second state (fig. 3) as the cutter carriage moves in a cutting/moving direction (fig. 5) from a home position (fig. 6) so that the cutter blade cuts the medium (paragraph 0031).	Regarding Claim 8, the modified cutting device of Akatsu substantially disclosed above includes the cover (35) has, at an end on the home position side, an inclined end surface (35C) inclined downward toward the home position side, and the cover is switched from the first state to the second state, when a part of the cutter carriage (31) abuts on the inclined end surface and presses down the inclined end surface as the cutter carriage moves in the cutting/moving direction from the home position.
	Regarding Claim 9, the modified cutting device of Akatsu substantially disclosed above includes the cover is switched from the first state to the second state by rotating about a support point (i.e. “rocking shaft,” annotated fig. 3) on a downstream side thereof in the transport direction (paragraph 0037, lines 1-3).
	Regarding Claim 10, the modified cutting device of Akatsu substantially disclosed above includes a recording device (paragraph 0015), comprising: the cutting device according to claim 1; and a recording unit (recording head 17) configured to perform recording onto the medium.	Regarding Claim 11 Akatsu discloses a cutting device, comprising:
	a cutter carriage (31) including a cutter blade (32A, 32B) configured to cut a medium (i.e., roll paper P), and being provided movably in a moving direction intersecting a transport direction in which the medium is transported (paragraph 0031, lines 6-9);
	a transport mechanism (slanted guide member 27) being provided downstream of the cutter carriage in the transport direction, and being configured to transport the medium in the transport direction (the examiner notes the slanted guide member 27 is positioned at an angle so as to allow the medium was has been call to freely fall away from the cutting device in a controlled manner (see figs. 1 and 2);
	a support unit (26) being provided upstream of the cutter carriage in the transport direction, and configured to support the medium;
	a cover (35) being provided in a switchable manner between a first state (figs. 4 and 6) and a second state (fig. 3), the first state being a state (paragraph 0037, lines 3-6) in which the cover is configured to support the medium by covering a passage (34) region for the cutter carriage (31) that is formed between a downstream end of the support unit (26) in the transport direction and the transport mechanism (slant guide member 27), the second state being a state (paragraph 0037, lines 6-8) in which the cover opens the passage region by retracting from a position in the first state; and	an abutting portion (annotated fig. 3; i.e., the element that can be seen tipping upward into the transport path just downstream of the annotated “rocking shaft” when the cover moves into the second state) being arranged in a gap formed between a downstream end of the cover in the transport direction (the examiner is interpreting the “cover” to be portion of the cover 35 that extends upstream from the “rocking shaft” annotated in fig. 3) and the transport mechanism (guiding member 27), and being configured to abut on the medium from below in a height direction intersecting the transport direction and the moving direction (annotated fig. 3).
	Akatsu fails to disclose the abutting portion has an inclined surface inclined toward the transport mechanism positioned downstream of the abutting portion in the transportation direction because due to the downward slope of the transport direction, the abutting portion points away from the transport mechanism. 	However, Higuchi teaches it is known in the art of cutting devices used in the field of printing and recording devices (fig. 1) to provide a transport mechanism that includes a plurality of transport roller pairs (21, 22, 24, 25, 26) configured to transport the medium along a horizontal path through the device, wherein one of the transport roller pairs (i.e., transport roller pair 24) of the transport mechanism is positioned downstream of a cutting unit (40) along the transport path which itself is downstream from a recording unit (30). In other words, Higuchi teaches an alternate configuration for recording machines, i.e., a configuration in which the transport direction is substantially horizontal, and a transport roller pair (24) is used to draw the cut medium away from the cutting area. In this configuration, an upper roller of the transport roller pair (24) is above the transport path of the medium, such that the inclined portion of the abutting portion is inclined upward toward the transport mechanism positioned downstream of the abutting portion in the transport direction.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Akatsu with the teaching of Higuchi such that the transport mechanism is provided with a transport roller pair in order to positively grip and draw the cut portion of the medium being transported away from the cutting region for further processing along a horizontal transport direction if necessary, i.e., for printing on another side, taught by Higuchi in paragraph 0044. As a result of this modification, the transport direction of the modified cutting device of Akatsu is arranged so as to be substantially horizontal, and the inclined surface of the abutting portion is inclined toward the transport mechanism positioned downstream of the abutting portion in the transport direction due to the transport mechanism being provided with a transport roller pair in order to positively grip and draw the cut portion of the medium being transported away from the cutting region for further processing if necessary, i.e., for printing on another side, taught by Higuchi in paragraph 0044. Moreover, the orientation of the abutting portion being inclined to toward the transport mechanism is a result of rearranging parts of the device, i.e., configuring the device such that the transport direction is substantially horizontal, which involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
	Regarding Claim 13, the modified cutting device of Akatsu substantially disclosed above includes a contact portion (annotated fig. 3) between the downstream end of the support unit (annotated fig. 3) and an upstream end of the cover (annotated fig. 3) in the transport direction, the contact portion being configured to contact the medium (roll paper P) from below in the height direction (paragraph 0036, lines 1-4).
	Regarding Claim 17, the modified cutting device of Akatsu substantially disclosed above as set forth in the rejection for Claim 11 on pages 9-11, includes the abutting portion has an inclined surface inclined upward toward the transport mechanism positioned downstream of the abutting portion in the transport direction. As modified, the transport path in horizontal and the abutting portion is inclined upward toward one of the transport rollers taught by Higuchi.
Claims 3, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu (US Publication 2009/0196673) and Higuchi (US Publication 2012/0113179) in view of Kawaguchi (US Publication 2004/00174459).	Regarding Claims 3, 12 and 18, the modified cutting device of Akatsu substantially disclosed above fails to specifically disclose the transport roller pair (Higuchi 24) of the transport mechanism includes a driving roller configured to be coupled to and driven by a motor, and the abutting portion is a part of a bearing portion configured to support a rotary shaft of the driving roller.	However, according to paragraph 0027 of Akatsu, the transport roller pair includes a transport drive roller 23 and transport driven roller 24 are positioned upstream of the recording head 17 to feed the medium therethrough [emphasis added]. The words “drive” and “driven” suggest one roller drives and is driven, presumably by a motor, while the other roller is driven by the drive roller.	Additionally, Kawaguchi teaches it is known in the art of recording devices with a transport mechanism (e.g., fig. 18) including a transport roller pair (discharge rollers 40 and 41 and spurs 42) to include a driven roller (40 and 41, paragraph 0106, lines 4-5 state, “a gear train for transmitting the driving force to the sheet discharge rollers 40 and 41” wherein “conveying roller 36 [transmits a driving force] to the sheet discharge roller 40 via an idler gear” (paragraph 0107, lines 4-6) and wherein “conveying roller 36 is [ultimately] driven by transmission of the revolving force of the conveyance motor 35,” paragraph 0094, lines 1-2).	Moreover, Kawaguchi teaches an abutting portion is a part of a bearing portion configured to support a rotary shaft of the driving roller (annotated fig. 18). The Examiner notes an additional view of the abutting portion taught by Kawaguchi in shown in annotated fig. 22.

    PNG
    media_image2.png
    649
    593
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    489
    676
    media_image3.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Akatsu substantially disclosed above with the teaching of Kawaguchi such that the transport roller pair includes a driven roller driven by a motor and wherein the abutting portion is a part of a bearing portion configured to support a rotary shaft of the driving roller in order to facilitate the transport of the medium through the cutting device and to simplify the construction of the cutting device when multiple moving parts are included in a small compact area. In other words, utilizing an abutting member configured according to the teaching of Kawaguchi allows the abutting portion to perform multiple functions with substantially one component, i.e., the abutting member extends along the width of the cutting device transverse to the transport direction and supports the rotary shaft of the driven transport roller and the inclined surface helps to guide the medium along the transport path. Moreover, the aforementioned modification would have been obvious to one having an ordinary skill in the art because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu (US Publication 2009/0196673) and Higuchi (US Publication 2012/0113179) in view of Yoshino (US Publication 20150035924).	Regarding Claims 5, 14, and 19, the modified cutting device of Akatsu substantially disclosed above discloses the contact portion and the support unit appear to be two separate elements, as shown in fig. 3 of Akatsu.	The modified cutting device of Akatsu substantially disclosed above fails to specifically disclose electrical conductivity of the contact portion is greater than the electrical conductivity of the support unit.	The examiner notes that according to paragraph 0027 of the disclosure, “the support unit 80 is constituted of a conductive material such as metal and a conductive resin, and has electrical conductivity smaller than electrical conductivity of the frame 61. In other words, electrical conductivity of the frame 61 that contacts with the medium S is greater than electrical conductivity of the support unit 80.” Moreover, paragraph 0060 of the disclosure states, “[i]n the cutting device described above, electrical conductivity of the contact portion may be greater than the electrical conductivity of the support unit.” These statements provide support for the aforementioned limitation. 	However, paragraph 0048 of the disclosure states, “[e]lectrical conductivity of the frame 61 constituting the contact portion may be the same as electrical conductivity of the support unit 80.” As such, there does not appear to be any criticality for the limitation of Claims 5, 14, and 19. 	Nevertheless, Yoshino teaches it is known in the art of image forming devices with a support unit (bottom portion 5) opposite from the lower face of a printing unit (paragraph 0063, lines 1-3) and a subsequent contact portion (medium support portion 6) that is downstream of the support unit (paragraph 0064), wherein the two portions (5, 6) “are moade of different materials in accordance with effects required for the medium support portion 6 and the base portion 5. Specifically, the medium support portion 6 is made of ABS resin which contains conductive resin, and the base portion 5 is made of ABS resin which does not contain conductive resin, However, the invention is not limited to such a configuration” (paragraph 0067, lines 2-9). According to paragraph 0068, “[t]he ‘conductive resin’ means conductive resin which cannot be easily charged with static electricity. And is also called antistatic resin.”   Thus, Yoshino teaches “electrical conductivity of the contact portion is greater than the electrical conductivity of the support unit.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Akatsu substantially disclosed above with the teaching of Kawaguchi such that the contact portion and the support unit are chosen from materials resulting in an electrical conductivity of the contact portion being greater than the electrical conductivity of the support unit in order to “suppress electrostatic adsorption of paper powder or the like derived from the recording medium since the medium support portion 6 contains the conductive resin, and it is also possible to suppress the cost since the base portion 5 does not contain the conductive resin” (paragraph 0070, lines 1-5).
Claim 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu (US Publication 2009/0196673) and Higuchi (US Publication 2012/0113179) in view of Yoshinuma (US Publication 2012/0222530). 	Regarding Claims 6, 15 and 20, the modified cutting device of Akatsu substantially disclosed above includes a driving unit (motor [not shown]; paragraph 0033) configured to drive the cutter carriage (31 Akatsu) and a frame (Akatsu).	 The modified cutting device of Akatsu substantially disclosed above fails to specifically disclose the frame is configured to accommodate the driving unit are arranged below the support unit in the height direction, and the frame is the contact portion.	However, Yoshinuma teaches it known in the art of cutting devices similar to that of Akatsu to provide a frame (41) configured to support the driving unit (shuttle 54) and belt (42), wherein a portion of the frame is upstream of the gap (see fig. 19). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the cutting device of Akatsu substantially disclosed above with the teaching of Yoshinuma such that the cutting device is rearranged with the frame is configured to accommodate the driving unit are arranged below the support unit in the height direction, and the frame is the contact portion since it has been held that relocated parts of an invention involves only routine skill in the art. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 8, 2022
                                                                                                                                                                                                        /GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/09/2022